ROBERT J. COSGROVE, ESQ.
rcosgrove@wcmlaw.com (E-mail)
Attorney ID # 204665
Wade Clark Mulcahy LLP
1515 Market Street, Suite 2050
Philadelphia, PA 19102
(267) 239-5526 (Phone)                          Attorneys for S&F Logistics, LLC
Our File No.: 372.13239
______________________________________________________________________________

                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


VICTOR HUGO SILVESTRE GARCIA,             :                 Civil Division
                                          :
                        Plaintiff,        :
                                          :
            v.                            :                 No.     21-cv-4067
                                          :
S&F LOGISTICS, LLC,                       :
                                          :
                        Defendant.        :
_________________________________________ :

                                   NOTICE OF REMOVAL

TO:    THE UNITED STATES DISTRICT COURT
       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

       Defendants, S&F Logistics, LLC (“Defendant”), through its attorneys, Wade Clark

Mulcahy, LLP, hereby files a Notice of Removal of this case from the Court of Common Pleas of

Pennsylvania, Philadelphia County, to the United States District Court for the Eastern District of

Pennsylvania, and in support hereof, avers as follows:

                                       Procedural Posture

       1.      On or about April 21, 2021, plaintiff Victor Hugo Silvestre Garcia (“Garcia”)

commenced a civil action by filing a Writ of Summons in the Court of Common Pleas of




                                           Page 1 of 6
Pennsylvania, Philadelphia County, Civil Division, Docket No. 210401795. See Exhibit A:

Garcia’s Writ of Summons.

                                             The Parties

       2.      Garcia is an adult individual who resides at in Matamoros, Tamaulipas, Mexico.

See Zambelli Fireworks Mfg. Co., Inc. v. Wood, 592 F.3d 412, 419 (3d Cir. 2010).

       3.      S&F Logistics, LLC is a limited Liability Company with its headquarters located

at 16360 Industrial Drive, Milford, Virginia 22514. See Zambelli Fireworks Mfg. Co., Inc. v.

Wood, 592 F.3d 412, 419 (3d Cir. 2010).

                             Removal Based On Diversity Jurisdiction

       4.      28 U.S.C. § 1441(a) provides, in pertinent part, that “any civil action brought in a

State court of which the district courts of the United States have original jurisdiction, may be

removed by the defendant . . . to the district court of the United States for the district and division

embracing the place where such action is pending.”

       5.      The party seeking removal is proper as he is a defendant in this action.

       6.      The federal district court, Eastern District of Pennsylvania, is proper as its

jurisdiction includes Philadelphia County, PA where the action is pending.

       7.      Further, 28 U.S.C. § 1332(a)(1) states that “[t]he district courts shall have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between citizens of different States.”

       8.      The above-described civil action is one in which this Court has original jurisdiction

pursuant to 28 U.S.C. § 1332, based upon the fact that S&F Logistics, LLC does not share a state

of citizenship with Garcia and the amount in controversy exceeds $75,000.




                                             Page 2 of 6
          9.    First, Garcia is diverse from S&F Logistics, LLC because he is a citizen of Mexico

and S&F Logistics, LLC is headquartered in Virginia.

          10.   Second, the amount in controversy exceeds $75,000. Garcia asserts damages in an

amount in excess of Fifty Thousand ($50,000.00) Dollars, together with costs, attorney fees,

punitive damages.    As such, based on the averments in the complaint and, upon information and

belief, the amount in controversy exceeds $75,000.

          11.   Accordingly, this action may be removed to this Court by Notice pursuant to 28

U.S.C. § 1441 and § 1446.

                                       Timeliness of Removal

          12.   Pursuant to 28 U.S.C. § 1446(C)(3), “if the case stated by the initial pleading is not

removeable, the notice of removal may be filed within 30 days after receipt by the defendant,

through service or otherwise, of a copy of an amended pleading, motion, order or other paper from

which it may be first ascertained that the case is one which is or has become removable.”

          13.   Service of this Notice of Removal has been filed within thirty (30) days after

Defendant was not served with Garcia’s complaint in this matter, rather received the Writ of

Summons as the first paper from which Defendant could ascertain that the case is one which is

removable.

                                               Notice

          14.   Written notice of the filing of this Notice of Removal has been given to all adverse

parties in accordance with 28 U.S.C. § 1446(d) and is noted in the certificate of Service annexed

hereto.




                                             Page 3 of 6
       15.    Promptly after filing in this Court and the assignment of a Civil Action Number, a

Notice of Removal will be filed with the Court of Common Pleas of Pennsylvania, Philadelphia

County in accordance with 28 U.S.C. § 1446(d).

       16.    Copies of all process, pleadings, and orders served upon S&F Logistics are attached

hereto in accordance with 28 U.S.C. § 1446(a).

                                    Non-Waiver of Defenses

       17.    By removing this action from the Court of Common Pleas, Philadelphia County,

Defendant does not waive any defenses available to them.

       18.    By removing this action from the Court of Common Pleas, Philadelphia County,

Defendant does not admit any of the allegations in Garcia’s Writ.




                                          Page 4 of 6
       WHEREFORE, S&F Logistics prays that they may affect the removal of this action from

the Court of Common Pleas of Pennsylvania, Philadelphia County, to the United States District

Court for the Eastern District of Pennsylvania.

Dated: September 13, 2021
       Philadelphia, PA                                  WADE CLARK MULCAHY, LLP


                                                         /s/ Robert J. Cosgrove
                                                         ______________________________
                                                         By: Robert J. Cosgrove, Esq.




                                           Page 5 of 6
                                        VERIFICATION

       I, Robert Cosgrove, verify that I am the attorney for S&F Logistics and am authorized to

make this verification. I declare under the penalty of perjury that the foregoing is true and correct

to the best of my knowledge and belief.

Dated: September 13, 2021
       Philadelphia, PA                                       WADE CLARK MULCAHY, LLP


                                                              /s/ Robert J. Cosgrove
                                                              ______________________________
                                                              By: Robert J. Cosgrove, Esq.




                                            Page 6 of 6
